[Cite as Midgett v. Warden, Belmont Corr. Inst., 2021-Ohio-4291.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                        DAJUAN MIDGETT,

                                               Petitioner,

                                                     v.

                    WARDEN, BELMONT CORRECTIONAL INST.,

                                             Respondent.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 BE 0031


                                        Writ of Habeas Corpus

                                         BEFORE:
                  Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                              JUDGMENT:
                                               Dismissed.



Dajuan Midgett, Pro Se, # 773-577, Belmont Correctional Institution, P.O. Box 540, St.
Clairsville, Ohio 43950, Petitioner and

Atty. Dave Yost, Ohio Attorney General, and Atty. Stephanie L. Watson, Principal
Assistant Attorney General, Criminal Justice Section, 150 East Gay Street, 16th Floor,
Columbus, Ohio 43215, for Respondent.
                                                                                          –2–


                                           Dated
                                      December 6, 2021
PER CURIAM.

        {¶1}   Petitioner Dajuan Midgett has filed this original action seeking a writ of
habeas corpus implying the trial court lacked personal jurisdiction to issue his judgment
entry of conviction and sentence. Petitioner is a self-represented prison inmate and his
hand-written complaint names as party respondent the Warden of the Belmont
Correctional Institution. Counsel for Respondent has filed a motion to dismiss. The Court
sustains Respondent’s motion to dismiss and dismisses the petition accordingly.
        {¶2}   Petitioner’s complaint contains no explanation as to how he became
imprisoned in Respondent’s facility. His petition sets forth pages of purported statements
of criminal law relating to arrest, the charging instrument, and the grand jury. But he fails
to provide any nexus between his perception of the law and how it applies to his particular
case.
        {¶3}   Petitioner cites to the introductory section of Chapter 2725, which
authorizes a court to grant habeas corpus relief: “Whoever is unlawfully restrained of his
liberty, or entitled to the custody of another, of which custody such person is unlawfully
deprived, may prosecute a writ of habeas corpus, to inquire into the cause of such
imprisonment, restraint, or deprivation.” R.C. 2725.01.        But the petition ignores the
remainder of that chapter which contains specific filing requirements. The failure to satisfy
these statutory requirements is generally fatal to the petition. One of the more important
requirements as alluded to above is that the petitioner must file all pertinent commitment
papers relevant to the arguments being raised in the petition:

        Application for the writ of habeas corpus shall be by petition, signed and
        verified either by the party for whose relief it is intended, or by some person
        for him, and shall specify:

        ***

        (D) A copy of the commitment or cause of detention of such person shall be
        exhibited, if it can be procured without impairing the efficiency of the




Case No. 20 BE 0031
                                                                                       –3–


      remedy; or, if the imprisonment or detention is without legal authority, such
      fact must appear.

R.C. 2725.04(D).
      {¶4}   The Ohio Supreme Court has acknowledged the necessity and importance
of these papers:

      These commitment papers are necessary for a complete understanding of
      the petition. Without them, the petition is fatally defective. When a petition
      is presented to a court that does not comply with R.C. 2725.04(D), there is
      no showing of how the commitment was procured and there is nothing
      before the court on which to make a determined judgment except, of course,
      the bare allegations of petitioner’s application.

Bloss v. Rogers, 65 Ohio St.3d 145, 146, 602 N.E.2d 602 (1992).
      {¶5}   Here, Petitioner has not included any commitment papers. Without them, it
simply is not possible to even begin a preliminary evaluation of the nature of his claim.
Therefore, Respondent’s motion to dismiss is granted and Petitioner’s original action for
a writ of habeas corpus is dismissed. Petitioner’s summary judgment motion is overruled
as moot.
      {¶6}   Final order.   Clerk to service notice as provided by the Rules of Civil
Procedure. No costs assessed.




JUDGE GENE DONOFRIO



JUDGE CHERYL L. WAITE



JUDGE CAROL ANN ROBB




Case No. 20 BE 0031